Citation Nr: 0937368	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-01 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for 
depression prior to October 2, 2008.

2. Entitlement to a rating in excess of 50 percent for 
depression from October 2, 2008.

3. Entitlement to a rating in excess of 10 percent for 
seizures prior to October 2, 2008.

4. Entitlement to a rating in excess of 20 percent for 
seizures from October 2, 2008.

5. Entitlement to a compensable evaluation for stress 
headaches.

6. Entitlement to a compensable evaluation for dizziness.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 2000 to August 2004.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2005 rating decision of the Wichita, Kansas Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veterans 
claims file is now in the jurisdiction of the Denver, 
Colorado RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

In August 2009 correspondence, the Veteran's representative 
indicated that the Veteran wanted to appear at a Travel Board 
hearing before the Board.  Pursuant to 38 C.F.R. § 20.700 
(2009), a hearing on appeal will be granted to an appellant 
who requests a hearing and is willing to appear in person.  
See 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically 
to hearings before the Board).  Because the Board may not 
proceed with adjudication of the Veteran's claim without 
affording her an opportunity for such a hearing, the case 
must be remanded to ensure that a hearing is scheduled.

Because the RO schedules Travel Board hearings, the case is 
REMANDED to the RO for the following:

The RO should schedule the Veteran for a 
Travel Board hearing.  The case should 
then be processed in accordance with 
established appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




